Title: Certificate Condemning Prizes, [before 9 February 1780]
From: Franklin, Benjamin
To: 


[before February 9, 1780]
I the underwritten, Minister Plenipotentiary from the United States of America to the Court of France, have perused the Procés Verbaux, or Examinations taken before the Judges of the Admiralty of the Eveché de Vannes, and by them transmitted to me, relating to the following Captures and Ransoms made by the Black Prince Privateer, Capt. Patrick Dowlin on the 26th. 27th. and 28th of December last, viz
The Brigantine Betsey, Capt. Abraham Button, ransomed for 210 £ Sterling, William Button Hostage.
The Sloop Hereford, Capt. William Jones, ransomed for 110 £ Sterling, Nathaniel Bowen, Hostage.
The Brigantine Polly, Capt. Thomas Corving, ransomed for 1050 £ Sterling, John Causfield, Hostage.
The Brigantine Nomey, Capt. Paul Tremeam, ransomed for £262.10.0. Sterling, John Husband, Hostage.
All which Captures, &c
